DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  
Applicants argue, see REMARKS/ARGUMENTS pg. 11, that “As discussed above, LG only discloses the use of one set of minimum and maximum MCS values. Thus, LG does not disclose or suggest a 'first set of minimum and maximum values to use with the first set of MCS values and a second set of minimum and maximum values to use with a second set of MCS values" as claimed in amended claim 18. (Emphasis added.)… Kim does not cure this deficiency of LG… won does not cure the above deficiency of LG”.  
The Office respectfully disagrees and asserts that LG is relied on the teaching that minimum and maximum MCS values can be identified (i.e. minMCS-PSSCH-r14 and maxMCS- PSSCH-r14) where such identification can be made for one or more first to third MCS tables (Kwon, Fig. 3A-4B, 7A 7B, 16A, Para. [0087], [0021]: “the UE 200a may identify one of the first to third MCS tables T_64MCS, T_256MCS, and T_256MCS'”) as taught by Kwon.  That is, identification of minimum and maximum MCS values, minMCS and maxMCS, can be made in each of the first to third MCS tables.  Furthermore, Kim teaches using part of MCS values among plurality of MCS values for the V2V and/or V2X communication (Para. [0441], [0445]: “among the usable MCS indexes or “usable MCS level” “for the message transmission” “in the case of the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the Sidelink Tx UE1/200a in Kim et al. in view of Kwon et al.’s invention can further identify a first minimum and maximum indexes/values from the  part [first set] of the MCS indexes/values or a first minimum and maximum indexes/values from among the first to third MCS tables and communicate using these minMCS and maxMCS indexes/values as taught by LG Electronics, where doing so would provide (LG Electronics, “Observations”) better “demodulation performance” for different UEs with different capabilities.  
The Office maintain that the combined teaching of the cited prior arts teaches the amended limitation of the independent claims, abet the detailed rejection and/or motivations below is modified as necessitated by the amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0174530 A1 with priority date07/01/2016) in view of Kwon et al. (US 2018/0279337 A1 with priority date 03/21/2017) further In view of LG Electronics (NPL titled: "Discussion about Single Link Demodulation Requirements for Rel-14 V2V", 3GPP DRAFT;R4-1702103 V2V SINGLELINK, 3rd Generation 

Regarding Claim 18 and 27, Kim et al. discloses;
An apparatus, a method for communication (Fig. 5-8, 11, 16, 17, 24, 25: e.g.  UE1 – Sidelink Tx UE) comprising: 
a memory (Fig. 25: Memory  2530);  and 
a processor coupled to the memory (Fig. 25: Processor 2510 coupled to memory 2530), the processor and the memory configured to: 
identify a first set of modulation and coding scheme (MCS) values (Para. [0441]: “a field indicating the MCS…corresponding field may be configured with 5 bits considering the usable MCS level”; Para. [0445]: “only a part [first set] of the MCS indexes may be selectively used”) from a plurality of sets of MCS values to use for communication with another apparatus (Para. [0441], [0445]: “among the usable MCS indexes or “usable MCS level” “for the message transmission” “in the case of the V2V and/or V2X communication (or Sidelink communication)”.  That is, only a selected/identified part/set of all usable MCS indexes (a plurality of sets of MCS values) are used, from all the usable MCS indexes available, by the Sidelink Tx UE1 to communicate message with Sidelink RX UE2), wherein the plurality of sets of MCS values comprises the first set of MCS values and a second set of MCS values (Para. [0441], [0445]: only a part [first set] of the MCS indexes “among the usable MCS indexes or “usable MCS level”.  That is, one or more parts/sets of the MCS values “among the usable MCS indexes or “usable MCS 
Although Kim et al. communicates with first set of MCS values (Fig. 11, Para. [0445]: “only a part [first set] of the MCS indexes may be selectively used” “for the message transmission” “in the case of the V2V and/or V2X communication (or Sidelink communication)”. That is, only the selected/identified part/set of MCS indexes are used to communicate message with Sidelink RX UE2) as addressed above they do not teach:
identify a first set of minimum and maximum values from a plurality of sets of minimum and maximum values , wherein the plurality of sets of minimum and maximum values comprises the first set of minimum and maximum values to use with the first set of MCS values and a second set of minimum and maximum values to use with a second set of MCS values, and 
the communication uses…the first set of minimum and maximum values, wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values and a first maximum MCS value to use with the first set of MCS values;
On the other hand, in the same field of endeavor (Abstract, Fig. 17, 19: communication using “Modulation and Coding Scheme (MCS)”) Kwon et al. teaches:
identify a first set of minimum and maximum values from a plurality of sets of minimum and maximum values , wherein the plurality of sets of minimum and maximum values comprises the first set of minimum and maximum values to use with the first set of MCS values (Fig. 3A:  T_64MCS table, (the first set of MCS values) includes MCS index ranging from a minimum index value, e.g. 0, and a maximum index value e.g. 31 (the first set of minimum and maximum values)) and a second set of minimum and maximum values to use with a second set of MCS values (Fig. 4A:  T_256MCS table, (a second set of MCS values) includes MCS index ranging from a minimum index value, e.g. 0, and a maximum index value e.g. 31 (a second set of minimum and maximum values)); and 
the communication uses…the set of minimum and maximum values (Fig. 17, 19, Para. [0038], [0094]: “The UE 200a may demodulate the data received from the eNB 100a according to the modulation scheme corresponding to the MCS index identified. That is, the identified   “MCS index” is one of a value within the range of the minimum and maximum values of the corresponding to one of “the first to third MCS tables T_64MCS, T_256MCS, and T_256MCS'”]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the Sidelink Tx UE1 in Kim et al.’s invention can further identify a range of minimum and maximum values among the different parts of the usable MCS indexes and communicate using these indexes as taught by Kwon et al., where doing so would (Kwon et al., Para. [0004]) support “huge data traffic, a remarkable increase in the 
Kim et al. in view of Kwon et al. does not teach;
wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values and a first maximum MCS value to use with the first set of MCS values;
On the other hand, in the same field of endeavor (Introduction: V2V communication requirements) LG Electronics teaches:
wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values (Section 2: Discussion: Proposal 3: Algorithm  code “minMCS-PSSCH-r14	INTTEGER (0…31), ” teaching for MSC adaptation a first minimum MCS value among 31 m values can be indicated for use by a UE) and a first maximum MCS value to use with the first set of MCS values (Section 2: Discussion: Proposal 3: Algorithm  code “maxMCS-PSSCH-r14		INTTEGER (0…31), ” teaching for MSC adaptation a first maximum MCS value, among 31 maximum values, can be indicated for use by a UE);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the Sidelink Tx UE1/200a in Kim et al. in view of Kwon et al.’s invention can further identify a first minimum and maximum indexes/values from the  part [first set] of the MCS indexes/values or a first minimum and maximum indexes/values from among the first to third MCS tables and communicate using these minMCS and maxMCS indexes/values as taught by LG Electronics, where doing so would provide (LG Electronics, “Observations”) better “demodulation performance” for different UEs with different capabilities.  
Regarding Claim 19 and 28, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 18 and 27, where Kim et al. further teaches;
receive the plurality of sets of MCS values (Para. 0441]: The Sidelink TX UE1 receive indication of “the usable MCS level”).  

Regarding Claim 20, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 18 and 27, where Kwon et al. further teaches;
receive the plurality of sets of minimum and maximum values (Para. [0047]: “may recognize the MCS from the signals, which are received from the eNB 100… may recognize the MCS indices according to indications of the MCS table and the MCS indices which are received from the eNB 100” where MCS indices are indicated for a first MCS table and a second MCS table, e.g. (Fig. 3A-4B, 7A 7B, 16A, Para. [0087], [0021]) a first MCS table “T_64MCS” and a second MCS table “T_256MCS”) 

Regarding Claim 21 and 29, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 18 and 27, where Kwon et al. further teaches;
wherein the first set of MCS values comprise a first MCS table and the second set of MCS values comprises  a second MCS table (Abstract, Para, [0005]: MCS values [first set/second set of MCS values, respectively] are tabled in first MCS table [e.g. T_64MCS] and Third MCS table [e.g. T_256MCS/T_256MCS’]]). 

Regarding Claim 22 and 30, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 21 and 29, where Kwon et al. further teaches;
wherein: 
the first MCS table supports up to a first modulation order (Para. [0079]: “the third MCS table T_256MCS' may correspond to one of four different modulation schemes, for example, QPSK, 16 QAM, 62 QAM, and 256 QAM”);  and 
the second MCS table supports up to a second modulation order that is different from the first modulation order (Para. [0053]: “the first MCS table T_64MCS may support up to 64 QAM”). 

Regarding Claim 23 and 31, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 21 and 29, where Kwon et al. further teaches;
wherein:
the first MCS table supports up to 16 quadrature amplitude modulation (QAM) (Para, [0079]: “each of the MCS indices 0 to 31 of the third MCS table T_256MCS' may correspond to one of four different modulation schemes, for example, QPSK, 16 QAM, 62 QAM, and 256 QAM”. Therefore, the third MCS table T_256MCS' supports up to 16 QAM when the MCS indices 0 to 31 indices corresponds to 16 QAM); and 
the second MCS table supports up to 64 QAM (Para. [0053]: “the first MCS table T_64MCS may support up to 64 QAM”). 

Regarding Claim 24 and 32, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 18 and 27, where Kim et al. further teaches;
first set of MCS values is based on a condition associated with the apparatus (Para.[0441]: the MCS index are indicated for selection based on “Sidelink (or V2X, V2V) communication” condition of Sidelink TX UE). 

Regarding Claim 25 and 33, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 24 and 32, where Kim et al. further teaches;
wherein the condition comprises a rate of motion of the apparatus (Fig.12, 16, 17,  Para. [0288], [0441]: the Sidelink TX UE perform “Sidelink (or V2X, V2V) communication” from “moving vehicle”). 

Regarding Claim 26 and 34-36, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 18, where Kim et al. further teaches;
 	wherein the communication is via a peer-to-peer data channel, a sidelink data channel, a vehicle-to-anything data channel, or any combination thereof (Fig. 11, Para. [0245]: “A physical sidelink shared channel (PSSCH) may be defined as a channel in which sidelink communication data is transmitted” to device-to-device (D2D) (i.e. peer-to-peer”) “transmitting data through sidelink in a wireless communication system supporting Vehicle-to-Everything (V2X)”). 

Regarding Claim 28, Kim et al. in view of Kwon et al. further in view of LG Electronics discloses all as applied to claim 18 and 27, where Kwon et al. further teaches;
receive the plurality of sets of minimum and maximum values (Para. [0047]: “may recognize the MCS from the signals, which are received from the eNB 100… may recognize the 

Regarding Claim 37, Kim et al. discloses;
An apparatus (Fig. 5-8, 11, 16, 17, 24, 25: e.g.  UE1 – Sidelink Tx UE) for communication comprising: 
means for identifying (Fig. 25, Para. [0675]: “The processor 2510 may be configured to implement the functions, procedures and/or methods”) a first set of modulation and coding scheme (MCS) values values (Para. [0441]: “a field indicating the MCS…corresponding field may be configured with 5 bits considering the usable MCS level”; Para. [0445]: “only a part [first set] of the MCS indexes may be selectively used”) from a plurality of sets of MCS values to use for communication with another apparatus (Para. [0441], [0445]: “among the usable MCS indexes or “usable MCS level” “for the message transmission” “in the case of the V2V and/or V2X communication (or Sidelink communication)”.  That is, only a selected/identified part/set of all usable MCS indexes (a plurality of sets of MCS values) are used, from all the usable MCS indexes available, by the Sidelink Tx UE1 to communicate message with Sidelink RX UE2), wherein the plurality of sets of MCS values comprises the first set of MCS values and a second set of MCS values (Para. [0441], [0445]: only a part [first set] of the MCS indexes “among the usable MCS indexes or “usable MCS level”.  That is, one or more parts/sets of the MCS values “among the usable MCS indexes or “usable MCS level” exists other than the “only a part [first set] of the MCS indexes”. In simple terms, all MCS indexes other than the only part is considered as second set of MCS values);
first set of MCS values (Fig. 11, Para. [0445]: “only a part [first set] of the MCS indexes may be selectively used” “for the message transmission” “in the case of the V2V and/or V2X communication (or Sidelink communication)”. That is, only the selected/identified part/set of MCS indexes are used to communicate message with Sidelink RX UE2) as addressed above they do not teach the means are used to further:
identify a first set of minimum and maximum values from a plurality of sets of minimum and maximum values , wherein the plurality of sets of minimum and maximum values comprises the first set of minimum and maximum values to use with the first set of MCS values and a second set of minimum and maximum values to use with a second set of MCS values, and 
the communication uses…the first set of minimum and maximum values, wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values and a first maximum MCS value to use with the first set of MCS values;
On the other hand, in the same field of endeavor (Abstract, Fig. 17, 19: communication using “Modulation and Coding Scheme (MCS)”) Kwon et al. teaches:
identify a first set of minimum and maximum values from a plurality of sets of minimum and maximum values , wherein the plurality of sets of minimum and maximum values comprises the first set of minimum and maximum values to use with the first set of MCS values (Fig. 3A:  T_64MCS table, (the first set of MCS values) includes MCS index ranging from a minimum index value, e.g. 0, and a maximum index value e.g. 31 (the first set of minimum and maximum values)) and a second set of minimum and maximum values to use with a second set of MCS values (Fig. 4A:  T_256MCS table, (a second set of MCS values) includes MCS index ranging from a minimum index value, e.g. 0, and a maximum index value e.g. 31 (a second set of minimum and maximum values)); and 
the communication uses…the set of minimum and maximum values (Fig. 17, 19, Para. [0038], [0094]: “The UE 200a may demodulate the data received from the eNB 100a according to the modulation scheme corresponding to the MCS index identified. That is, the identified   “MCS index” is one of a value within the range of the minimum and maximum values of the corresponding to one of “the first to third MCS tables T_64MCS, T_256MCS, and T_256MCS'”]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the Sidelink Tx UE1 in Kim et al.’s invention can further identify a range of minimum and maximum values among the different parts of the usable MCS indexes and communicate using these indexes as taught by Kwon et al., where doing so would (Kwon et al., Para. [0004]) support “huge data traffic, a remarkable increase in the 
Kim et al. in view of Kwon et al. does not teach;
wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values and a first maximum MCS value to use with the first set of MCS values;
On the other hand, in the same field of endeavor (Introduction: V2V communication requirements) LG Electronics teaches:
wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values (Section 2: Discussion: Proposal 3: Algorithm  code “minMCS-PSSCH-r14	INTTEGER (0…31), ” teaching for MSC adaptation a first minimum MCS value among 31 m values can be indicated for use by a UE) and a first maximum MCS value to use with the first set of MCS values (Section 2: Discussion: Proposal 3: Algorithm  code “maxMCS-PSSCH-r14		INTTEGER (0…31), ” teaching for MSC adaptation a first maximum MCS value, among 31 maximum values, can be indicated for use by a UE);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the Sidelink Tx UE1/200a in Kim et al. in view of Kwon et al.’s invention can further identify a first minimum and maximum indexes/values from the  part [first set] of the MCS indexes/values or a first minimum and maximum indexes/values from among the first to third MCS tables and communicate using these minMCS and maxMCS indexes/values as taught by LG Electronics, where doing so would provide (LG Electronics, “Observations”) better “demodulation performance” for different UEs with different capabilities.  
Regarding Claim 38, Kim et al. in view of Kwon et al. discloses all as applied to claim 37, where Kim et al. further teaches;
means for receiving the plurality of sets of MCS values (Para. 0441]: The Sidelink TX UE1 receive indication of “the usable MCS level” via the RF module 2535).  .

Regarding Claim 39, Kim et al. in view of Kwon et al. discloses all as applied to claim 37, where Kwon et al. further teaches;
means for receiving (Fig. 25: Transceiver 220) the plurality of sets of minimum and maximum values (Para. [0047]: “may recognize the MCS from the signals, which are received from the eNB 100… may recognize the MCS indices according to indications of the MCS table and the MCS indices which are received from the eNB 100” that are received via Transceiver 220).

Regarding Claim 40, Kim et al. discloses;
A non-transitory computer-readable medium storing computer-executable code, including code (Fig. 25, Para. [0677], [0680]: a wireless communication apparatus, UE, includes memory 2530…stores information related to operations…Software code may be stored in the memory) to: 
identify a first set of modulation and coding scheme (MCS) values (Para. [0441]: “a field indicating the MCS…corresponding field may be configured with 5 bits considering the usable MCS level”; Para. [0445]: “only a part [first set] of the MCS indexes may be selectively used”) from a plurality of sets of MCS values to use for communication with another apparatus (Para. [0441], [0445]: “among the usable MCS indexes or “usable MCS level” “for the message transmission” “in the case of the V2V and/or V2X communication (or Sidelink communication)”.  That is, only a selected/identified part/set of all usable MCS indexes (a plurality of sets of MCS , wherein the plurality of sets of MCS values comprises the first set of MCS values and a second set of MCS values (Para. [0441], [0445]: only a part [first set] of the MCS indexes “among the usable MCS indexes or “usable MCS level”.  That is, one or more parts/sets of the MCS values “among the usable MCS indexes or “usable MCS level” exists other than the “only a part [first set] of the MCS indexes”. In simple terms, all MCS indexes other than the only part is considered as second set of MCS values);  
Although Kim et al. communicates with first set of MCS values (Fig. 11, Para. [0445]: “only a part [first set] of the MCS indexes may be selectively used” “for the message transmission” “in the case of the V2V and/or V2X communication (or Sidelink communication)”. That is, only the selected/identified part/set of MCS indexes are used to communicate message with Sidelink RX UE2) as addressed above they do not teach:
identify a first set of minimum and maximum values from a plurality of sets of minimum and maximum values , wherein the plurality of sets of minimum and maximum values comprises the first set of minimum and maximum values to use with the first set of MCS values and a second set of minimum and maximum values to use with a second set of MCS values, and 
the communication uses…the first set of minimum and maximum values, wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values and a first maximum MCS value to use with the first set of MCS values;
On the other hand, in the same field of endeavor (Abstract, Fig. 17, 19: communication using “Modulation and Coding Scheme (MCS)”) Kwon et al. teaches:
first set of minimum and maximum values from a plurality of sets of minimum and maximum values , wherein the plurality of sets of minimum and maximum values comprises the first set of minimum and maximum values to use with the first set of MCS values (Fig. 3A:  T_64MCS table, (the first set of MCS values) includes MCS index ranging from a minimum index value, e.g. 0, and a maximum index value e.g. 31 (the first set of minimum and maximum values)) and a second set of minimum and maximum values to use with a second set of MCS values (Fig. 4A:  T_256MCS table, (a second set of MCS values) includes MCS index ranging from a minimum index value, e.g. 0, and a maximum index value e.g. 31 (a second set of minimum and maximum values)); and 
the communication uses…the set of minimum and maximum values (Fig. 17, 19, Para. [0038], [0094]: “The UE 200a may demodulate the data received from the eNB 100a according to the modulation scheme corresponding to the MCS index identified. That is, the identified   “MCS index” is one of a value within the range of the minimum and maximum values of the corresponding to one of “the first to third MCS tables T_64MCS, T_256MCS, and T_256MCS'”]).  

Kim et al. in view of Kwon et al. does not teach;
wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values and a first maximum MCS value to use with the first set of MCS values;
On the other hand, in the same field of endeavor (Introduction: V2V communication requirements) LG Electronics teaches:
wherein the first set of minimum and maximum values comprises a first minimum MCS value to use with the first set of MCS values (Section 2: Discussion: Proposal 3: Algorithm  code “minMCS-PSSCH-r14	INTTEGER (0…31), ” teaching for MSC adaptation a first minimum MCS value among 31 m values can be indicated for use by a UE) and a first maximum MCS value to use with the first set of MCS values (Section 2: Discussion: Proposal 3: Algorithm  code “maxMCS-PSSCH-r14		INTTEGER (0…31), ” teaching for MSC adaptation a first maximum MCS value, among 31 maximum values, can be indicated for use by a UE);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the Sidelink Tx UE1/200a in Kim et al. in view first set] of the MCS indexes/values or a first minimum and maximum indexes/values from among the first to third MCS tables and communicate using these minMCS and maxMCS indexes/values as taught by LG Electronics, where doing so would provide (LG Electronics, “Observations”) better “demodulation performance” for different UEs with different capabilities.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/            Examiner, Art Unit 2633  
/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633